El Juez Presidente Se. Hebnández,'
emitió la opinión del tribunal.
Se trata de -un procedimiento de quo warranto seguido en la Corte de Distrito de San Juan, Sección Primera, a instancia de Ramón Salgado con el consentimiento del Attorney General, para que se declare por sentencia que Pedro López no tiene derecho a ocupar y ocupa ilegalmente el cargo de Comisionado de Servicio Público del pueblo de Dorado, para el que fué hombrado por acuerdo del concejo municipal de dicho pueblo de 29 de octubre de 1919, votando en contra *811el demandante Ramón Salgado, como miembro de dicho con-cejo municipal.
Entre otras alegaciones se hacen en la demanda, sn fecha 5 de noviembre de 1919, las que transcribimos a continuación:
“Que el mencionado Pedro López, ocupa, desempeña y ejerce el cargo aludido de una manera ilegal y en pugna abierta con el artículo 3 7, 33 y 34 de la Ley número 85 de la Asamblea Legislativa de Puerto Rico de 31 de julio de 1919, titulada: !Ley estableciendo un sistema de gobierno local y reorganizando los servicios municipales.’
“Que dicha ilegalidad consiste:
“En que el mencionado Pedro López al ser designado como lo fué para ocupar dicho cargo.de Comisionado de Servicio Público del Municipio de Dorado, P. R., en los momentos en que tomó posesión del mismo o sea el 1 de noviembre de 1919 y en este instante de ahora no reunía ni reúne las condiciones requeridas por los citados artículos 17, 33 y 34 de la mencionada ley debido a que el referido señor López fué legal y debidamente destituido en fecha 25 de enero de 1916, por el entonces Gobernador Interino de Puerto Rico señor Martín Travieso, del cargo que entonces desempeñaba dicho señor López como Alcalde de Dorado, P. R., y cuya destitución y los mo-tivos de la misma se desprenden de los siguientes documentos oficiales que transcritos al pie de la letra dicen lo que sigue:
“ ‘Government of Porto Rico, Office of the Executive Secretary.— San Juan 8 de enero de 1916. — Sr.:—En cumplimiento de instruccio-nes del Gobernador Interino, tengo el honor de comunicar a Yd. que de la investigación practicada recientemente por el Hon. Jaime Sifre, Fiscal Espécial, resulta contra Yd. el cargo verdaderamente grave, de que instigados por Yd., como alcalde de ese municipio y con el propó-sito de obtener la suspensión de ciertos trabajos de reparación que ve-nían haciendo diversos propietarios en el camino rural de la “Sardi-nera,” en ese municipio, cuatro concejales y el secretario del Concejo falsificaron los records públicos, haciendo aparecer en ellos como apro-bada por el Concejo en primero de noviembre último, una ordenanza prohibiendo reparaciones en los caminos municipales sin la autoriza-ción previa del alcalde, cuando en realidad el Concejo no celebró nin-guna sesión.el citado día primero de noviembre; la ordenanza de refe-rencia fué redactada con posterioridad a dicho día y los concejales fir-maron el libro en que aparece el acta de la supuesta sesión, también con posterioridad a la fecha indicada, separadamente y en ocasiones *812distintas, sin que en ningún momento se reunieran en la forma que dispone la ley para discutir y aprobar la referida ordenanza. Y que Yd. al denunciar criminalmente a varios propietarios, en quince de noviembre último, por infracción de dicha ordenanza, sometió al juez de paz un documento que pretendía ser una copia certificada de aquélla, sabiendo que ese documento no tenía fuerza legal alguna porque la ordenanza nunca había sido aprobada de acuerdo con la ley. Se le dirige a Yd. la presente carta, antes de que el Gobernador adopte una resolución definitiva en este asunto para ofrecerle la oportunidad de que pueda Yd. presentar por escrito, en su defensa, las alegaciones que considere pertinentes, acompañadas de las prue-bas que esté Yd. en condiciones de someter a la consideración del Gobernador. El Gobernador interino esperará su defensa hasta el día 15’de enero actual, inclusive, y pasado dicho día dictará su reso-lución final en este caso haya Yd. utilizado o no la oportunidad que por esta comunicación se le brinda.. — Respetuosamente, Firmado: R. Siaca Pacheco, Secretario de Puerto Rico Interino. — Sr. D. Pedro López, Alcalde suspenso, Dorado, P. R.’
“ ‘ Government House, P. R., San Juan, 25 de enero de 1916.— Sr.: — He leído el escrito que dirigió Yd. con fecha once del que cursa, al Secretario Interino de Puerto Rico, defendiéndose de los cargos que se le formularon, en cumplimiento de mis instrucciones en la carta que el referido funcionario envió a Yd. el día 8 del co-rriente. Después de dar la necesaria consideración a las alegaciones consignadas por Yd. en su citado escrito; a la evidencia obtenida de la investigación practicada' por el Fiscal Especial General; y al informe que sobre el asunto me ha hecho el Attorney General; he llegado al convencimiento de que la certeza de los hechos de que ha sido Yd. acusado está suficientemente probada. Esos hechos revisten mayor gravedad en cuanto se refiere a su participación en ellos por ser usted el jefe ejecutivo de ese municipio a quien la ley impone el deber de velar porque cumplan debidamente con sus obligaciones los demás funcionarios y empleados municipales. Considero, por lo tanto, altamente impropia su conducta como funcionario público en esta ocasión, y en consecuencia, haciendo uso de las atribuciones que la ley municipal me confiere le destituyo por medio de esta carta del cargo de Alcalde del Municipo del Dorado, y los efectos de esta desti-tución se retrotraerán al momento en que cesó usted en las funciones de dicho cargo en virtud de la suspensión ordenada por el Goberna-dor con fecha 4 de diciembre próximo pasado. Una copia de esta comunicación y otra de la que remitió a usted el Secretario de Puerto *813Rico, el día 8 del actual, serán archivadas en las oficinas de dicho funcionario en cumplimiento de lo que prescribe la ley. — Respetuosa-mente, Firmado: Martín Travieso, Jr., Gobernador Interino. — Sr. D. Pedro López, Dorado, P. R.’ ”
El demandado al contestar la demanda acepta la exposi-ción de cargos y el decreto del Gobernador interino que se dejan transcritos; pero niega que ocupe ilegalmente el cargo para que fué nombrado de Comisionado de Servicio Público, Policía y Prisiones, y afirma que concurren en él todas las condiciones marcadas en los artículos 17 y 34 de la Ley Municipal para el desempeño de dicho cargo, pues- la destitu-ción de que fué objeto en 25 de enero de 1916 por el Go-bernador interino Travieso de su cargo de Alcalde de Dorado se fundó en considerar su conducta altamente impropia para desempeñar tal cargo y no en conducta inmoral.
Celebrado el juicio la corte pronunció sentencia en 30 de enero de 1920 declarando que Pedro López no tiene derecho a ocupar el cargo de Comisionado de Servicio Público del Dorádo y en su consecuencia ordena se le destituya del mismo, a cuyo efecto se procederá por el marshal a requerir a dicho querellado para que inmediatamente cese en dicho cargo del cual se le despoja, y a la Asamblea Municipal de Dorado, para que lo tenga por destituido del mismo a los efectos legales procedentes, con costas y honorarios de abogado al demandado.
Esa sentencia ha sido apelada por Pedro López para ante esta Corte Suprema y examinado su alegato en apelación encontramos que sostiene como motivos del recurso que el procedimiento de quo warranto no es el apropiado para el caso sino el recurso de certiorari, y que el decreto del Go-bernador de.25 de enero de 1916, que acordó su destitución de Alcalde de Dorado por conducta altamente impropia no le inhabilitaba para el cargo de Comisionado de Servicio Público de dicho pueblo para el que fué nombrado por el concejo municipal en 29 de octubre de 1919.
*814Entendemos qne el recurso de quo warranto es el apro-piado a los .fines qne persigne el querellante.
La Ley Municipal No. 85, aprobada en 31 de julio de 1919, en su artículo 65, bajo el epígrafe “Recursos Judi-ciales”, dice así:
“Las cortes de distrito tendrán jurisdicción a instancia de parte perjudicada:
“(a) Para-anular o revisar cualquier acto legislativo o adminis-trativo de la asamblea municipal o concejo de administración o de los comisionados, que lesione derechos constitucionales de los quere-llantes o sea contrario a la Ley Orgánica o a las leyes "de Puerto Rico, mediante certiorari;
“(6) Para suspender mediante injunction la ejecución de cual-quier ordenanza, acuerdo, resolución u orden que lesione derechos garantizados por la Constitución o las leyes insulares;
“(o) Para compeler, mediante auto de mandamus el cumpli-miento de deberes ministeriales por los funcionarios municipales;
“(d) Para conceder, mediante juicio ordinario, compensación de daños y perjuicios a los perjudicados por actos u omisiones de los funcionarios municipales, por malicia, negligencia o ignorancia inexcusable. ’ ’
Como se ve la sección 65, en su apartado (a), prescribe el recurso de certiorari para anular o revisar cualquier acto legislativo o administrativo de la asamblea municipal o con-cejo de administración o de los comisionados que lesionen derechos constitucionales de los querellantes o sea contrario a la Ley Orgánica o a las leyes de Puerto Rico, estableciendo para otros casos en los apartados (b), (c) y (d) el injunction, el mandamus y el juicio ordinario. La elección de un comisionado no es un acto legislativo ni administrativo en el sentido propio de la palabra y la simple lectura del apar-tado (a) muestra que no ba sido redactado en consideración a la elección de comisionados sino teniendo presente la rea-lización de determinados actos lesivos de derechos constitu-cionales, de la Ley Orgánica o de las leyes de Puerto Rico. Se trata en el presente caso de si Pedro López debe cesar *815o no en el cargo de Comisionado de Servicio Público, Policía y Prisiones del pueblo de Dorado por estar incapacitado le-galmente para su desempeño y a ese fin el remedio claro es el establecido por la Ley de Quo Warranto aprobada en primero de marzo de 1902 que no ña sido expresa ni tácita-mente derogada por la Ley Municipal citada.
Por lo que atañe a la incapacidad de Pedro López ale-gada como causa de su destitución, el artículo 33 de la Ley Municipal en la parte atinente dice así:
“Los comisionados de servicio público deberán reunir las condi-ciones siguientes:
“1. Ser residentes del municipio por dos o más años.
“2. Ser contribuyentes por bienes raíces o poseer un título pro-fesional o diploma de octavo grado o haber desempeñado los cargos de alcalde o concejal por cuatro o más años, y tener buena conducta moral. ’ ’
El artículo 34 de la propia ley estatuye que para ser miembro del concejo de administración, del cual según el artículo 29 ña de formar parte el comisionado de servicio público, se requerirán las mismas condiciones fijadas para los de la asamblea municipal excepto en lo que respecta a la residencia y a la capacidad electoral. Y el artículo 17 exije para ser elegible como delegado a la asamblea municipal las siguientes condiciones:
“Ser ciudadano de los Estados Unidos, mayor de veintiún años y ser elector capacitado en el municipio;
“Haber residido en el municipio por un período no menor de un año.
“Saber leer y escribir;
“No haber sufrido condena por delito grave o que implique de-pravación moral ni haber sido destituido- de cargo público alguno por delincuencia o conducta inmoral.”
Indudablemente que el querellado Pedro López estará in-capacitado para el desempeño del cargo de Comisionado de Servicio Público del Municipio del Dorado, si la conducta *816altamente impropia que motivó su destitución anterior de alcalde de dicho pueblo es equivalente a conducta inmoral.
Conducta, según dijimos en el caso de El Pueblo v. Ways, decidido en 15 de abril del corriente año, en una de sus varias acepciones, quiere decir según el Diccionario de la Academia “porte o manera con que los hombres go-biernan su vida o dirigen sus acciones.” Y “la conducta de una parte en su sentido más amplio según se ha dicho en el caso de Hallowell National Bank v. Morston, 27 Atl. 529, 531, citado en 2 ‘Words & Phrases Judicially Defined,’ 1416, con-siste en actos, palabras, silencio u omisión de hacer alguna cosa.” Moral es lo perteneciente ó lo relativo a la moral, lo que concierne a las costumbres o a las acciones humanas en orden a lo lícito 'o a lo ilícito de ellas. De modo que la conducta moral de una persona será buena o mala según se ajuste o no a los dictados de la moral en el orden de lo lícito o de lo ilícito. La conducta de Pedro López fué alta-tamente impropia, según el decreto del Gobernador de Puerto Rico de 25 de enero de 1916 al ejecutar los actos que mo-tivaron su destitución como Alcalde del Municipio del Do-rado. Entendemos que aunque no toda conducta impropia sea inmoral, la de Pedro López merece esa calificación aten-didas las circunstancias del caso.
En el decreto del Gobernador de 25 de enero de 1916 se califica de altamente impropia la conducta de Pedro López “por haber llegado aquella autoridad al convencimiento de que la certeza de los hechos de que fué acusado estaba sufi-cientemente probada.” Esos hechos consistían en que López como Alcalde del Municipio del Dorado y con el propósito de obtener la suspensión de ciertos trabajos de reparación que venían haciendo diversos propietarios en el camino rural de la Sardinera, en dicho municipio, consiguió mediante ins-tigación suya como tal alcalde, que cuatro concejales y el secretario del concejo hicieran aparecer en los records pú-blicos como aprobada por el concejo en Io. de noviembre de *8171915 uña ordenanza prohibiendo reparaciones en los caminos municipales sin la autorización previa del alcalde cuando en realidad dicha ordenanza fué redactada con posterioridad a su fecha y firmada por los concejales separadamente y en ocasiones distintas sin que en tiempo alguno se reunieran en la forma que dispone la ley para discutirla y aprobarla, habiendo denunciado criminalmente en 15 de noviembre citado ante el juez de paz a varios propietarios por infracción de la expresada ordenanza sabiendo que ésta no tenía fuerza legal alguna. De los hechos consignados en los decretos del Gobernador de 8 y 25 de enero de 1916 claramente se des-prende que los trabajos de reparación fueron comenzados por diversos propietarios en el camino rural de la Sardinera y fueron iniciados cuando no existía ordenanza alguna que los prohibiera y que por tanto para denunciarlos y perse-guirlos como constitutivos de infracción de una ordenanza municipal fué que se redactó y firmó posteriormente la orde-nanza de que se trata, a instigación de Pedro López. La conducta de éste al proceder como procedió, no solamente fué altamente impropia sino también inmoral como encami-nada a dar el carácter de punibles a hechos que no lo eran antes de que fuera redactada y firmada la ordenanza.
Tal conducta no se ajustaba a los dictados de la moral.
Además, debe tenerse en cuenta que en la fecha en que fué dictado por el Gobernador el decreto de' destitución de 25 de enero de 1916 regía la Ley Municipal aprobada en 8 de marzo de 1906, cuya sección 35 en la parte atinente dice así:
“En caso que un alcalde estuviere inhabilitado para desempeñar debidamente los deberes de su cargo por incapacidad física, o en caso que se condujere mal o que por cualquier otra causa legal estuviere incapacitado, será destituido de su cargo por el Gobernador después de haberle dado oportunidad de ser oído en su defensa. El Gober-nador entregará para su archivo en la oficina del Secretario de Puerto Rico una exposición de los motivos en que se funda la destitución y *818diebá exposición constituirá un documento público. La decisión del Gobernador será definitiva. * * * ”
Debemos suponer que el decreto del Gobernador se ajustó a dicha sección y que por tanto la conducta altamente im-propia de Pedro López a que se refiere fue equivalente a mala conducta que por no ajustarse como ya hemos dicho a los dictados de la moral, debe calificarse de inmoral aten-didos los hechos que motivaron el decreto de destitución.
Para sostener el recurso se funda también el apelante en errores de procedimiento que supone cometidos por la corte inferior al obligarle a que presentara conjuntamente todas sus alegaciones, pero nos abstenemos de considerarlos por no habérsele privado de ningún derecho sustancial para su defensa, ni causádosele perjuicio alguno.
Es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Aldrey y Hutchison.